Citation Nr: 0828077	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-04 633	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to compensation, pursuant to 38 U.S.C.A. § 
1151, for residuals of a right shoulder rotator cuff repair 
as a result of VA treatment in 1989 or 1990.

3.  Whether new and material evidence to reopen a claim for 
service connection for right ankle disability (characterized 
as residuals of right knee injury) has been received .


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1957.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
issued in July 2002 by the RO in Reno, Nevada (Reno RO) in 
which that RO, inter alia, denied service connection for 
residuals of a right ankle and knee injury, as well as  
entitlement to compensation for residuals of a right shoulder 
rotator cuff repair as a result of VA treatment in 1989 or 
1990.  The veteran filed a notice of disagreement (NOD) in 
August 2002; and a statement of the case (SOC) was issued in 
January 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2004.

In February 2004, the claims file was permanently transferred 
to the RO in San Diego, California (San Diego RO).  During an 
August 2004 informal conference with a Decision Review 
Officer (DRO) the RO, the veteran withdrew from appeal a 
claim for service connection for a low back disability.  A 
supplemental SOC (SSOC) was issued in February 2005 limited 
to the claims involving the right ankle and knee. 

In March 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge at the San Diego RO; a 
transcript of that hearing is of record.

In June 2006, the Board remanded the matters on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for further action.  After accomplishing further action, 
in September 2007, the AMC issued a SSOC (reflecting the 
continued the denial of each of the claims), and returned the 
matter to the Board for further appellate consideration.

Although in the rating decision, SOC and February 2005 SSOC, 
the Reno RO framed the issue relating to the right knee  as 
one for service connection for a right knee injury, the Board 
notes that service connection for a right knee injury was 
previously denied in a March 1990 rating decision that the 
veteran did not appeal.  Regardless of the Reno RO's actions, 
the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the appellant's 
claim for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection for residuals of a right 
knee injury has been received before it can address the 
matter on the merits, the Board has claim involving the right 
knee as set forth on the title page.

The Board's decision denying service connection for a right 
ankle disability is set forth below.  The matters remaining 
on appeal are again being remanded to the RO via the AMC.  VA 
will notify the veteran when further action, on his part, is 
required.

As final preliminary matter, the Board notes that, during the 
August 2004 informal  DRO conference the veteran asserted 
that his claimed right shoulder disability should be 
considered as a result of an in-service injury, in addition 
to having resulted from VA treatment in 1989.  While this 
issue appears to raise a claim for service connection for a 
right shoulder disability (on a direct basis), the Board 
observes that that matter was previously considered and 
denied in a March 1990 rating decision.  In any event, as no 
claim involving service connection for a right shoulder 
disability is currently before the Board, it is referred to 
the RO-along with petitions to reopen previously denied 
claims for dental treatment and for service connection for 
residuals of a head injury with vertigo, for post-traumatic 
stress disorder (PTSD), and for a left leg disability-for 
appropriate action.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim herein decided as been accomplished.

2.  Although the veteran has alleged that he injured his 
right ankle in service, there is no competent medical 
evidence that the veteran has, or ever has had, a right ankle 
disability.


CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In this appeal, pre-rating letters dated in May 2001 and 
December 2001 provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
underlying claims for service connection, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
evidence that is relevant to the claims (consistent with the 
version of 38 C.F.R. § 3.159 then in effect).  Thereafter, in 
post-rating letters dated in June and October 2006, the AMC 
notified the appellant regarding the assignment of disability 
ratings and effective dates, as well as the type of 
information that impacts these determinations, consistent 
with Dingess/Hartman.  

After the issuance of each notice described above, and 
opportunity for the appellant to respond, the SSOC issued in 
September 2007 reflects readjudication of the claim.  Hence, 
although some of the VCAA-compliant notice post-dates the 
rating decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided on appeal.  In this 
regard, the Board notes that the National Personnel Records 
Center (NPRC) has neither been able to furnish the veteran's 
service treatment records, nor reconstruct them, as the 
records are presumed to have been destroyed in a fire at the 
facility in 1973 to include medical records from Fort 
Richardson.  In November 2006, the Social Security 
Administration (SSA) indicated that the appellant's 
disability folder had been destroyed.  Pertinent medical 
evidence associated with the claims file consists of post-
service private and VA medical records, and a June 1999 
disability evaluation report.  Also of record and considered 
in connection with the appeal is the transcript of the March 
2006 Board hearing as well as various written statements 
provided by the appellant and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the claimant has been notified and made aware of the 
evidence needed to substantiate the petitions to reopen and 
the underlying service connection claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter being decided, 
at this juncture.  See Mayfield,  20 Vet. App. at  543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As noted above, the NPRC has indicated on several occasions 
that the veteran's service treatment records could not be 
obtained and were likely destroyed by fire.  The Board has a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt doctrine in 
cases, such as this, in which records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board has considered the claim with this heightened 
obligation in mind.

However, after a full review of the record, including the 
statements and testimony of the veteran, the Board concludes 
that service connection for a right ankle disability is not 
warranted.

The veteran has reported that he fell while on skis during 
basic training in Alaska, injuring his right knee and ankle; 
that he spent a month on crutches.  Although the veteran 
identified individuals that he served with in Alaska, he has 
not submitted any lay statements corroborating his in-service 
fall and any resultant injuries.

Post-service private and VA medical records reflect that the 
veteran was treated at the Simi Valley Adventist Hospital in 
March 1999 following a cerebral vascular accident (CVA), 
resulting in right-sided weakness and numbness.  

The report of a June 1999 disability evaluation reflects the 
veteran's reported history of a CVA.  On physical 
examination, the veteran demonstrated slight weakness in the 
right leg, arm and hand grip.  There was hyper-reflexia 
involving the ankles.  No right ankle disability was 
diagnosed.

Prior and subsequent private and VA treatment records show no 
complaints of, or treatment for, a right ankle disability.

Hence,  the medical evidence of record does not support a 
finding that the veteran has never been diagnosed with a 
right ankle disability, and neither he nor anyone acting on 
his behalf has presented or identified any medical evidence 
that he, in fact suffers from .a  right ankle disability.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, the competent evidence does not 
establish that the veteran has the disability for which 
service connection is sought, there can be no valid claim for 
service connection.   See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for a 
right ankle disability must be denied because the first 
essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claim.  To the extent that the 
veteran and his representative assert that the veteran 
currently suffers from a right ankle disability-the matter 
on which this case turns-the Board points out that matters 
of diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a right ankle disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right ankle disability is denied.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claims for compensation benefits under 38 U.S.C.A. § 
1151 and to reopen a claim for service connection for right 
knee disability is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The primary goals of the Board's June 2006 remand were to 
obtain outstanding VA treatment records, medical records from 
Fort Richardson, and SSA records relating to the award of 
disability benefits and to fulfill VA's notice requirements 
in connection with these claims.

On remand, treatment reports from the West Los Angeles VA 
Medical Center (VAMC) were associated with record and 
responses from the NPRC and from the SSA indicated that the 
requested records were not available.  However, it appears 
that records were not sought from the Palo Alto VAMC.  It 
also appears that the veteran has received treatment at the 
San Diego VAMC.  The most recent VA treatment record is dated 
December 14, 2001.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA treatment 
records, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities.

Similarly, neither the June 2006 nor the October 2006 VCAA 
notice letters informed the veteran of the basis for the 
prior denial of his claim for service connection as required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the Board notes that the June 2006 letter notified the 
veteran that he had been previously denied service connection 
for residuals of a right knee injury in a June 2002 rating 
decision, the subject of this appeal.  However, the Board 
notes that the last previous denial for service connection 
for residuals of a right knee injury was a March 1990 rating 
decision.  Therefore, the AMC provided incorrect notice to 
the veteran of the date of his previous denial.  Similarly, 
none of the VCAA notice letters informed the veteran of what 
was needed to establish entitlement to compensation, pursuant 
to 38 U.S.C.A. § 1151, as a result of alleged VA treatment in 
1989 or 1990.  

Hence, to ensure that all due process requirements are met, 
the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claims remaining on appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its notice to the veteran explains what is needed to 
establish entitlement to compensation, pursuant to 38 
U.S.C.A. § 1151, as a result of alleged VA treatment and 
meets the requirements of the decision in Kent (cited to 
above), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claims remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain from the Palo 
Alto and San Diego VAMCs all outstanding 
records of evaluation and/or treatment of 
the veteran, from December 14, 2001 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

Pertinent to the petition to reopen, the 
letter must explain what type of evidence 
is needed to reopen the claim for service 
connection (in light of the basis(es) for 
the prior denial as well as what is 
needed to establish the underlying claim 
for service connection).  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim in the March 
1990 rating decision, as required by Kent 
(cited to above).  In addition, the 
notice letter should inform the veteran 
of the type of evidence necessary to 
substantiate his claim for compensation, 
pursuant to 38 U.S.C.A. § 1151, as a 
result of alleged VA treatment in 1989 or 
1990.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


